The plaintiff in error was convicted of a violation of the prohibitory liquor law, and appeals. No briefs have been filed by the plaintiff in error nor the state. We have examined the record, which discloses that on the date in question certain officers in the nighttime observed a car go to the place of residence of the defendant, and one of the occupants of the car got out and went to the door of the house and soon returned carrying a jug. As the car left, it was stopped by the officers, its occupants arrested, and the jug seized. It contained a quart of whisky. The two occupants of the car testified that they purchased it from the plaintiff in error. The plaintiff in error did not testify and offered no evidence. The verdict is fully supported by the evidence, and the appeal is without merit. The case is affirmed. *Page 234